LEWIS, J.
The object of this action was to enjoin the township- of Louisville from draining a lake and casting the waters upon respondent’s land, to his damage. The complaint alleges that the township, by its board of supervisors, acting in that capacity for the township, “in an effort to improve the highway in said township, * ■* * wilfully, intentionally, maliciously and carelessly, without any regard to the rights of the landowners lying north of said lake, cut and dug a hole into and through the north bank of said * * * lake, * * * whereby and by reason whereof the waters of said lake were allowed and caused to escape in large quantities,” to the injury of respondent. The township demurred to the complaint upon the ground that there was a defect of parties defendant, and upon the ground that the complaint did not state facts sufficient to constitute a cause of action.
1. Upon the first question it is only necessary to say that a township is a body corporate, and may be sued in its corporate capacity; that it can only act through its representatives, and the town board of supervisors have general care and supervision of all roads. Hence the supervisors, within the scope of their authority, were acting for the township, and it was not necessary t,o make them parties to the action.
2. If, in their effort to improve the highways of the town, the supervisors resorted to an unreasonable and unnecessary method of perfecting the drainage, and thereby unnecessarily caused injuries to the respondent’s land, then the town must respond in damages. The charge of negligence does not include the word “unreasonable,” but it is implied in what is charged. Wilfully, intentionally, and carelessly performing an act is equivalent to saying that it was unreasonably done.
Affirmed.